Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00723-CR

                                  Michael P. CARACHEO,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR17-040
                        Honorable M. Rex Emerson, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss appeal
is GRANTED, and this appeal is DISMISSED.

       SIGNED February 27, 2019.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice